Citation Nr: 1136543	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-36 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard.  He had an initial period of active duty for training (ACDUTRA) from November 1983 to April 1984.  Subsequently, he served in the National Guard with various periods of ACDUTRA and inactive duty training (INACDUTRA) until his retirement in May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which was transmitted to the appellant under letterhead from the VA RO in Portland, Oregon.  That rating decision, in part, denied service connection for the residuals of a low back injury.  The Portland, Oregon, RO currently has jurisdiction of the claims file.    

In September 2007, the appellant testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.

The case was initially before the Board in November 2007, when the issue of service connection for the residuals of a back injury was remanded for additional development, including a VA examination.  The requested development was completed, and the case was readjudicated by a Supplemental Statement of the Case (SSOC) dated January 2010.  In February 2010, the appellant submitted a large amount of additional medical evidence and requested remand and consideration of this evidence by the agency of original jurisdiction (AOJ).  The case was remanded in June 2010 and is now ready to be adjudicated.  


FINDING OF FACT

A low back disability pre-existed relevant periods of ACDUTRA and INACDUTRA and did not increase in severity prior to discharge.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by military service. 38 U.S.C.A. §§ 101(24), 106, 1110, 1112, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records, private treatment records and Social Security Administration records.  Moreover, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in September 2007.  Next, a specific VA medical examination and opinion was obtained in November 2009.  The examiner had the opportunity to review the Veteran's case file, examine the Veteran and set forth a sound rationale in support of his conclusion which was consistent with the evidentiary record as documented in the claims folder.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to this claim of service connection for a low back disability.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training or injury incurred in or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002). 

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003). The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service. See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

For periods of ACDUTRA and INACDUTRA, as here, the presumption of sound condition does not apply if an entrance examination was not performed prior to that period of service.  Moreover, the presumption of aggravation is not applicable to a period of activity duty for training or inactive duty for training.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  Rather, the claimant bears the burden of proving both that (1) the preexisting disability worsened (underwent a permanent increase in disability) during service, and (2) that such worsening was beyond the natural progression of the disease.  Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  The benefit of the doubt standard applies; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail as to this matter. Id.

In Smith and Donnellan, the Court's rationale was that the claimant had not established Veteran status, needed for the presumptions to apply.  In this decision, the appellant has achieved Veteran status by virtue of his active duty from November 1983 to April 1984 and he has a service-connected disability; however, this Veteran status does not apply to the subsequent periods of training duty without a showing of injury or (in the case of ACDUTRA) disease incurred or aggravated in the line of duty. See Donnellan.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has duty to determine the credibility and probative weight of the evidence); Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) ("Credibility is determined by the fact finder.").

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation, lay assertions of medical status/ lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (here the Federal Circuit distinguished between the examples of a broken leg versus cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.

Although an appellant's testimony cannot be rejected simply because it was not reported contemporaneously to service, or noted in the service medical records, the Board still must determine whether lay evidence is credible, in light of factors such as possible bias or conflicting statements, and the absence of contemporaneous medical evidence is a factor that may be weighed against the lay evidence of record. See Buchanan, at 1337.

Analysis 

The Veteran asserts that he is entitled to service connection for a low back disability.  At a hearing before the undersigned in September 2007, the Veteran testified that he first injured his back during physical fitness exercises for the National Guard.  He stated that he was doing sit ups and was then treated for a herniated disc.  The Veteran then corrected himself and asserted that he had been treated for a back injury prior to his sit ups and was instructed not to do sit ups.  He stated that on the day he injured his back he was ordered to exercise.  In the Veteran's claim for benefits he asserted that his disability began in 1996.  

Service treatment records from May 1983, before the Veteran's period of active duty, show no reports of recurrent back pain.

Subsequent to the Veteran's period of active duty for training, a January 1987 Report of Occupational Injury shows that the Veteran carried a propane tank to and from a forklift at work and injured himself.  The report states: "On first report of this accident employee stated he didn't know if he had injured himself here or at National Guard." Records from a chiropractic clinic, dated in February 1987, show that the Veteran was working as a forklift operator and injured his neck, upper back and right shoulder.  No mention was made with regard to the National Guard.  The Veteran was lifting a propane tank from a fork lift to a holder and experienced a sharp pain in his upper back and neck.  The examiner noted that there was no prior injury to this part of the Veteran's body.  The Veteran was taken off of work for two weeks.  

April 1987 treatment records show that there was a slight narrowing of the L5-S1 disc space.  The L4 and L3 were in slight left posterior body rotation and L1 was in slight right posterior body rotation.  May 1987 treatment records noted that the Veteran initially injured himself in January 1987 when he lifted a propane tank at work.  It was reported that the Veteran's pain worsened in the initial 24 hours.  The Veteran mainly complained of pain in his upper back but also complained of pain in the lower back.  The examiner provided a diagnosis of chronic back strain.  The Veteran initially went to see a chiropractor and was off of work for several weeks following the accident.  When the Veteran returned to work he was informed that he had a National Guard engagement. His employer initially told him it was alright to participate, but then the Veteran was fired because he left for duty.  

A service medical examination dated in February 1994 shows no back disabilities.  However, the Veteran reported recurrent back pain.  

Private medical records show that the Veteran was seen in November 1996 for low back pain and a possible disc problem.  In December 1996 the Veteran reported a history of low back pain and noted that the pain was still present.  An MRI was recommended but the Veteran waited and the pain resolved.  The service treatment records in August 1997 document that the Veteran was doing sit-ups in the National Guard when he injured his back.  

A buddy from the Veteran's service, D.P., wrote a letter dated in June 2000 stating that he was present when the Veteran injured his back while doing sit ups for physical fitness training in 1996.  D.P. asserted that the Veteran was doing sit ups and stopped, complaining of back pain and was unable to continue.  D.P. stated that he thought the incident was reported and the Veteran was placed on a line of duty status.    

A December 1997 treatment record notes that the Veteran had "occasional pain off and on, but was doing well until August of 1987."  A notation corrects the date to 1997.   

In the Veteran's Social Security records he mentions that the first time he was in the emergency room for his back was in 1998.  The records show he received epidural steroids for his back pain.  

Dr. K.M. saw the Veteran in 1998 and noted that the Veteran came in for epidural steroids.  In November 1998 the Veteran was showing improvement until he slipped on the ice and had an increase in pain in the buttock region.  

An MRI conducted in September 1998 documented a history of low back pain radiating to the Veteran's left hip with clinical suspicion of possible disc herniation.  The examiner found focal disc herniation at L5-S1 on the left with apparent impingement of the left S1 nerve root and degenerative changes at the L5-S1 interspace.  A September 1999 service physical profile shows complaints of low back pain.  The Veteran reported an injury to his back in October 1996 while doing sit-ups for physical fitness.  The examiner noted that the Veteran was seen by a civilian orthopedist who found a herniated disc at the L5-S1, on the Veteran's left, which corresponded to his history.  The Veteran was instructed not to do sit-ups.  

In May 2000 herniated disc on the left at L5-S1 was diagnosed.  A left sided hemilaminectomy with discectomy of the L5-S1, excision of herniated disc L5-S1 and left sided foraminotomy of the L5-S1 was performed.  Treatment records dated in 2001 show that the Veteran was prescribed Vioxx for his back.  December 2001 records show continuous records of low back pain.  

In July 2000, Dr. K.M. wrote that the Veteran injured his back while doing some exercises at National Guard training.  The doctor added that the Veteran was asked to do full sit ups and after his discectomy surgery she recommend substituting crunches. 

The Oregon Military Medical Review Board determined, in August 2000, that the Veteran's disability pre-existed service.  

The Veteran filed a claim with Good Guys Muffler stating that he injured his lower back at work in December 2000 while employed with them.  Good Guys Muffler wrote a letter in May 2001, denying the Veteran worker's compensation for a low back disability, stating that there is insufficient evidence that his claimed condition was the result of either a work-related injury or disease.  

Trucker's Insurance Exchange wrote a letter in May 2001 showing that the Veteran was entitled to temporary partial disability for the period of March 20, 2001 to April 11, 2001.  May 2001 treatment records show the Veteran came in for a follow-up because he recently picked up a heavy bucket at his job and noticed an onset of left lower extremity pain in the same distribution that he had experienced previously.  Dr. K.M. wrote that the Veteran's old and new MRI's showed a herniated disc at L5-S1.  

The Veteran's 2002 and 2003 service medical examinations showed a normal spine with complaints of recurrent back pain.

The Veteran was afforded a VA examination in November 2009 and the examiner had the opportunity to review the Veteran's claims file.  The examiner discussed the Veteran's full medical history.  VA medical records document that the Veteran injured his low back during a physical training episode when he was doing sit ups in 1996.  The Veteran claimed that the sit ups caused an annular tear in his L5-S1 disc, which led to worsening problems and eventually to surgery.  The Veteran admitted to having problems prior to the injury, due to sit ups he incurred while in service, but stated that it was just a strain.   He also stated that he was supposed to be on medical profile, but was forced to do the sit-ups at the time.  The examiner noted that there was no documentation of the injury in the Veteran's service treatment records.  There is a sworn statement from the Veteran in a letter dated in May 2000.  The examiner also noted the letter from D.P. corroborating that he was there to witness the Veteran injure his back doing sit ups in 1996.  The examiner noted that further review of the evidence showed a chronic low back disability as well as other injuries, including on the job injuries.  The examiner noted comments from P.J.J., a medical provider, including one from May 1987, showing that the Veteran had pain in his upper back and occasionally in his low back.  The Veteran reported that he saw a lot of providers for his low back condition, but did not see a specialist until he saw Dr. K.M. in December 1996.  The Veteran was seen for pain that was radiating down to his buttock.  The notes reported that the Veteran had pain in the same distribution since 1988.  In 1991, the Veteran had an on the job injury where a train hit his backbone and he has had significant pain since.  The Veteran admitted that his memory was foggy and that it was hard to remember specific dates.  The examiner diagnosed chronic degenerative disc disease of the lumbosacral spine, status post L5-S1 decompression and diskectomy.  The examiner noted that it is clear that the Veteran continues to suffer from significant symptoms and disability from his low back condition.  He also noted that it was evident from the records that the Veteran had a chronic low back condition prior to the alleged in-service injury in November 1996.  The examiner noted that although the Veteran claims that there was no annular tear of his disc prior to that injury, the statement is invalid.  An annular tear is best diagnosed by MRI and not plain films.  The Veteran did not have an MRI scan prior to the alleged incident.  Radiology reports establish degenerative changes in his lumbar spine as early as 1987, almost 10 years prior to the alleged injury.  The examiner explained that annular tears are often found as part of a degenerative process of a chronic low back syndrome.  He stated that it is not uncommon in a Veteran to develop a systematic herniated disc as the natural progression of this disease.  The examiner added that it is clear from the December 1996 note by Dr. K.M. that the Veteran suffered chronic symptoms consistent with sciatica since 1988.  The examiner went on to state that there could have been other on the job injuries which could have aggravated the Veteran's low back condition.  The examiner concluded that it is less likely than not that the alleged injuries in 1996, or in April 1997 directly caused the Veteran's low back condition, including his herniated disc.  He also concluded that it is less likely than not that these situations aggravated his condition beyond its natural progression.  

In this case, careful review of the medical records shows the Veteran injured his back in 1986.  The records show that the Veteran attempted to procure worker's compensation for his back injury and complained of low back pain.  In addition, the Veteran himself testified, both in his testimony before the undersigned and at the November 2009 examination, that he injured his back after his initial period of service and prior to the sit-ups in service.   Radiology reports establish degenerative changes in his lumbar spine as early as 1987, almost 10 years prior to the alleged injury.  

The November 2009 examiner had the opportunity to review the Veteran's entire record and offered his opinion based on the chronology of the incidents as reported by the Veteran and as documented in his records.  Accordingly, the Board finds that this opinion is of high probative value.  See Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to determine the degree of weight to give the evidence).  The examiner noted the chronology of the Veteran's symptomatology and read his radiology and MRI reports.  The examiner unequivocally stated that the Veteran's back disability pre-existed his period of National Guard service, as the Veteran had pain in the same distribution since 1988 consistent with sciatica.  The examiner explained that annular tears are often found as part of the degenerative process of a chronic low back syndrome.  He stated that it is not uncommon in a Veteran to develop a systematic herniated disc as the natural progression of this disease.  The examiner went on to state that there were other on the job injuries which could have aggravated the Veteran's low back condition.  The examiner concluded that it is less likely than not that the alleged injuries in 1996, or in April 1997 directly caused the Veteran's low back condition, or aggravated his condition beyond its natural progression.  

Since service, the Veteran has been seen at VA and outside of VA for continued treatment and complaints regarding his back.  There are no positive medical nexus opinions which support his claim.  The only evidence of aggravation is the Veteran's own lay testimony.  There are several inconsistencies in the dates of injury as provided by the Veteran.  In addition, the Veteran has injured himself several times while on the job.   As a lay person, the Veteran is competent to testify to observable symptoms such as pain.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disability was aggravated beyond its natural progression by military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his representative are now claiming that his back disability was aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran or his friends, are not competent to comment on medical matters such as whether the back pain the Veteran underwent during service represented aggravation versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2010). 

The Board further observes that the Veteran's contention during his hearing was that he injured his back prior to doing sit ups in service and was cautioned not to do sit ups.  The examiner agreed that the Veteran was injured prior to the injury in National Guard service and considered the Veteran's lay statements in rendering his negative nexus opinion.

In short, the Board finds that the most persuasive evidence, in the form of the service treatment records, post-service medical records, and medical opinion evidence, demonstrates that neither incurrence nor aggravation took place while the Veteran was in service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [the mere occurrence of symptoms, in the absence of a demonstrated increase in the underlying severity, does not constitute aggravation of the disability].  Accordingly, entitlement to service connection for a low back disability is not warranted.

ORDER

Entitlement to a low back disability is denied.  


____________________________________________
M. SABULSKY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


